***********
Upon review of Defendant's Motion to Consider New Evidence and for good cause shown, the Full Commission finds and concludes that the record in this case should be reopened for receipt of additional evidence.
The Full Commission therefore ORDERS that:
1. Defendant's Motion to Consider New Evidence is hereby GRANTED.
2. The record in this case is reopened for the gathering of additional evidence from the parties on Plaintiff's disability, including the period following the expiration of Plaintiff's leave granted under the Family Medical Leave Act ("FMLA").
3. This case is hereby remanded to Chief Deputy Commissioner Wanda Blanche Taylor for assignment to a Deputy Commissioner for the gathering of additional evidence through an evidentiary hearing and deposition testimony, if necessary. *Page 2 
4. After the evidence is gathered, the Deputy Commissioner shall order a transcript of the proceedings, and forward such transcript and evidence to the Full Commission for review and decision.
5. Upon receipt of the additional evidence, the Full Commission shall enter an Order setting forth a schedule for briefing and further oral arguments, if necessary. All correspondences from the parties to the Full Commission concerning this matter shall be directed to Bernadine S. Ballance, Commissioner.
This the ___ day of August 2011.
                                S/_____________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/______________ PAMELA T. YOUNG CHAIR
  S/________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1